Title: General Orders, 2 January 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Tuesday January 2d 1781
                            Parole.
                            Countersigns.
                        
                        At a General Court Martial held by order of the Honorable the Board of war at Philadelphia the 13th of
                            November last Colonel Febiger President Lieutenant Abraham Wood of the invalid regiment was tried for His conduct
                            unbecoming an officer and a Gentleman by keeping a tippling house and shuffle board and entertaining Soldiers.
                        The Court after maturely considering the Charges exhibited against Lieutenant Wood and the Evidences are of
                            opinion that Lieutenant Wood has been guilty of Conduct unbecoming the Character of an Officer and Gentleman being a
                            breach of part of the 21st Article 14th Section of the Articles of war and do sentence him to be discharged from the
                            service of the United States and his Commission to be revoked and cancelled accordingly.
                        The Commander in Chief Approves the sentence and orders it carried into execution.
                    